DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
of phrases which should be avoid.
Correction is required.  See MPEP § 608.01(b).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iigahama et al., US PGPUB No. 20190033699 A1, hereinafter Iigahama, and further in view of Cha et al., US PGPUB No. 20080297671 A1, hereinafter Cha.

	
Regarding claim 1, Iigahama discloses an optical display system (Iigahama; a projection (i.e. optical display) system [¶ 0021], as illustrated within Fig. 1; additionally, projection system adaptations comprising a sensor and one or more means [¶0058-0059 and ¶ 0063-0064], as depicted within Fig. 5 and Fig. 6) comprising: 
Iigahama; the projection (i.e. optical display) system, as addressed above, comprises an image generating unit and/or projection unit (i.e. display source) [¶ 0023-0024]); 
a first optical structure, disposed on a light emitting side of the display source, and configured to divide light from the display source into different types of polarized light (Iigahama; the projection (i.e. optical display) system, as addressed above, comprises a retardation plate (i.e.1st optical structure) [¶ 0025-0026], disposed on a light emitting [¶ 0030-0031] side of the image generating unit and/or projection unit (i.e. display source) [¶ 0024-0026] as illustrated within Fig. 1, and configured to divide (i.e. modulate, split) light from the image generating unit and/or projection unit (i.e. display source) into different types of polarized light [¶ 0025-0026 and ¶ 0030-0031]; moreover, dividing (i.e. modulating, splitting) light from the image generating unit and/or projection unit (i.e. display screen) into S-polarized and P-polarized (i.e. different types of polarized light) [¶ 0031-0033]); and 
a second optical structure, disposed on an emitting path of the different types of polarized light to an image forming side, and configured to form a plurality of virtual image planes corresponding to at least two focal lengths (Iigahama; the projection (i.e. optical display) system, as addressed above, comprises a reflective polarizing plate and/or retro-reflection element (i.e. 2nd optical structure) [¶ 0027-0029], disposed on an emitting path of the different types of polarized light to an image observation/forming side [¶ 0029 and ¶ 0031-0033] as illustrated within Fig. 1, and configured to form a plurality of virtual image planes corresponding to at least two focal lengths/ranges [¶ 0040-0041, ¶ 0043, ¶ 0046, and ¶ 0048], as illustrated within Fig. 3 (left eye focus); additionally, optical path and polarization state [¶ 0049, ¶ 0051, and ¶ 0054-0055], as illustrated within Fig. 4 (right eye focus); moreover, a position forward corresponding to a focal length/range [¶ 0029]).  
Iigahama fails to disclose a display screen.
However, Cha teaches an optical display system (Cha; display apparatus (i.e. optical display system) [¶ 0050], as illustrated within Fig. 2) comprising: 
a display screen (Cha; display apparatus (i.e. optical display system) comprises one or more components in relation with (illuminating) a display panel (i.e. display screen) [¶ 0050-0051 and ¶ 0054]).
Iigahama and Cha are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Iigahama, to incorporate an optical display system comprising: a display screen (as taught by Cha), in order to provide imaging data efficiently while reducing crosstalk (Cha; [Abstract and ¶ 0014-0015]).

Regarding claim 2, Iigahama in view of Cha further discloses the optical display system of claim 1, wherein the display source comprises a first area and a second area (Iigahama; the image generating unit and/or projection unit (i.e. display source) comprises a left region and a right region (i.e. 1st area and 2nd area) [¶ 0065-0067], as illustrated within Fig. 7, in relation with left and right imaging [¶ 0057], as illustrated within Figs. 3 and 4; wherein, the image generating unit and/or projection unit of a left and right -region as a whole corresponds to a display source [¶ 0060 and ¶ 0067]), and the first optical structure is configured to convert light from the first area into a first type of polarized light and convert light from the second area into a second type of polarized light (Iigahama; the retardation plate (i.e.1st optical structure) is configured to convert light from the left or right regions (i.e. 1st area) into a S-polarized, P-polarized, and/or (clockwise) modulation (i.e. 1st type) of polarized light and convert light from the other of the left or right regions (i.e. 2nd area) into a S-polarized, P-polarized, and/or (counter-clockwise) modulation (i.e. 2nd type) of polarized light [¶ 0030-0033]).  
Cha further teaches the display screen comprises a first area and a second area (Cha; one or more components in relation with (illuminating) a display panel (i.e. display screen) [¶ 0050-0051 and ¶ 0054] comprises an odd backlight (i.e. 1st area) and even backlight (i.e. 2nd area) [¶ 0094, ¶ 0097-0098, and ¶ 0100], as illustrated within Fig. 8; moreover, light guide plated [¶ 0058-0060], as depicted within Fig. 3, in relation with odd and even segments [¶ 0071-0072], as depicted within Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Iigahama as modified by Cha, to incorporate the display screen comprises a first area and a second area (as taught by Cha), in order to provide imaging data efficiently while reducing crosstalk (Cha; [Abstract and ¶ 0014-0015]).

Regarding claim 3, Iigahama in view of Cha further discloses the optical display system according to claim 2, wherein the first optical structure (Iigahama; retardation plate (i.e.1st optical structure), as addressed within the parent claim(s)) comprises:
 a first polarizing device disposed on a light emitting side of the first area, and configured to convert light from the first area into the first type of polarized light (Iigahama; a retardation plate (i.e. 1st optical structure) comprises a plate (i.e.1st polarizing device) disposed on a light emitting [¶ 0024-0026] side of the left or right regions (i.e. 1st area) [¶ 0030-0033], and configured to convert light from the left or right regions (i.e. 1st area) into the S-polarized, P-polarized, and/or (clockwise) modulation (i.e. 1st type) of polarized light [¶ 0030-0033]; wherein, a retardation plate (i.e. 1st optical structure) is comprised within a left and right region [¶ 0057 and ¶ 0065-0067]); and 
a second polarizing device disposed on a light emitting side of the second area, and configured to convert light from the second area into the second type of polarized light (Iigahama; a retardation plate (i.e. 1st optical structure) comprises another plate (i.e. 2nd polarizing device) disposed on a light emitting [¶ 0024-0026] side of the other left or right regions (i.e. 2nd area) [¶ 0030-0033], and configured to convert light from the other left or right regions (i.e. 2nd area) into the other S-polarized, P-polarized, and/or (counter-clockwise) modulation (i.e. 2nd type) of polarized light [¶ 0030-0033]; wherein, a retardation plate (i.e. 1st optical structure) is comprised within a left and right region [¶ 0057 and ¶ 0065-0067]).  

Regarding claim 4, Iigahama in view of Cha further discloses the optical display system according to claim 2, wherein the first area and the second area are alternately arranged along at least one direction within a plane where the display source is located (Iigahama; the left and right regions (i.e. 1st and 2nd areas) [¶ 0057 and ¶ 0065-0067] are alternately arranged along at least one direction within a plane where the image generating unit and/or projection unit (i.e. display source) is located [¶ 0030-0033]).  
Cha further teaches the first area and the second area are alternately arranged along at least one direction within a plane where the display screen is located (Cha; odd backlight (i.e. 1st area) and even backlight (i.e. 2nd area) [¶ 0094, ¶ 0097-0098, and ¶ 0100], as illustrated within Fig. 8, are alternately arranged along at least one direction within a plane [¶ 0058-0060 and ¶ 0071-0072], as illustrated within Fig. 3 and Fig. 5, where the one or more components in relation with (illuminating) the display panel (i.e. display screen) is located [¶ 0050-0051 and ¶ 0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Iigahama as modified by Cha, to incorporate the first area and the second area are alternately arranged along at least one direction within a plane where the display screen is located (as taught by Cha), in order to provide imaging data efficiently while reducing crosstalk (Cha; [Abstract and ¶ 0014-0015]).

Regarding claim 5, Iigahama in view of Cha further discloses the optical display system according to claim 2, wherein the first type of polarized light is P-polarized light, the second type of polarized light is S-polarized light, or the first type of polarized light is S-Polarized light, the second type of polarized light is P-polarized light (Iigahama; the S-polarized, P-polarized, and/or (clockwise) modulation (i.e. 1st type) of polarized light is P-polarized light, the other S-polarized, P-polarized, and/or (counter-clockwise) modulation (i.e. 2nd type) of polarized light is S-polarized light, or the S-polarized, P-polarized, and/or (clockwise) modulation (i.e. 1st type) of polarized light is S-Polarized light, the other S-polarized, P-polarized, and/or (counter-clockwise) modulation (i.e. 2nd type) of polarized light is P-polarized light [¶ 0030-0033]; moreover, left side imaging using polarized and/or modulated light [¶ 0040, ¶ 0042-0043, and ¶ 0046-0048] and right side imaging using polarized and/or modulated light [¶ 0050-0051 and ¶ 0054-0056]).  

Regarding claim 6, Iigahama in view of Cha further discloses the optical display system according to claim 2, further comprising: 
an optical path adjusting structure configured to adjust optical paths of the first type of polarized light and the second type of polarized light respectively (Iigahama; a plate (i.e. optical path adjusting structure, 130/140) configured to adjust optical paths of the S-polarized, P-polarized, and/or (clockwise) modulation (i.e. 1st type) of polarized light and the S-polarized, P-polarized, and/or (counter-clockwise) modulation (i.e. 2nd type) of polarized light respectively [¶ 0030-0033]), so that the first type of polarized light and the second type of polarized light are incident on an image forming side which is at a preset angle relative to the display source (Iigahama; adjustment of an optical path, as addressed above, so that the S-polarized, P-polarized, and/or (clockwise) modulation (i.e. 1st type) of polarized light and the S-polarized, P-polarized, and/or (counter-clockwise) modulation (i.e. 2nd type) of polarized light are incident on an image observation/forming side which is at a preset angle relative to the image generating unit and/or projection unit (i.e. display source) [¶ 0030-0033], as illustrated within Fig. 1).  
Cha further teaches the display screen (Cha; the one or more components in relation with (illuminating) a display panel (i.e. display screen) [¶ 0050-0051 and ¶ 0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Iigahama as modified by Cha, to incorporate the display screen (as taught by Cha), in order to provide imaging data efficiently while reducing crosstalk (Cha; [Abstract and ¶ 0014-0015]).

Regarding claim 12, Iigahama in view of Cha further discloses the optical display system according to 1, wherein the first optical structure comprises a polarizer or a polarizing film (Iigahama; the retardation plate (i.e. 1st optical structure) comprises a polarizer or a polarizing film [¶ 0026-0028]; wherein the polarizer is adhered on a surface of the retardation plate (i.e. 1st optical structure)).
Cha further teaches the first optical structure comprises a polarizer or a polarizing film located on a light emitting side of the display screen (Cha; the display panel (i.e. 1st optical structure) comprises a polarizer or a polarizing film located on a light emitting side of the one or more components in relation with (illuminating) a display panel (i.e. display screen) [¶ 0094 and ¶ 0096, and ¶ 0099-0101] associated with P-polarization and/or S-polarization [¶ 0098], as depicted within Fig. 8; additionally, one or more components in relation with a display panel [¶ 0050-0051 and ¶ 0054] associated within polarization filters in relation with light guide plates [¶ 0058-0060 and ¶ 0071-0072] in relation with odd and even backlights [¶ 0094, ¶ 0097-0098, and ¶ 0100], as illustrated within Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Iigahama as modified by Cha, to incorporate the first optical structure comprises a polarizer or a polarizing film located on a light emitting side of the display screen (as taught by Cha), in order to provide imaging data efficiently while reducing crosstalk (Cha; [Abstract and ¶ 0014-0015]).

Regarding claim 18, Iigahama discloses a virtual reality display device comprising the optical display system (Iigahama; a virtual reality display device [¶ 0034 and ¶ 0061] comprising the projection (i.e. optical display) system [¶ 0021], as illustrated within Fig. 1; moreover, near eye display [¶ 0065 and ¶ 0068]) according to claim 1 (see the rejection of claim 1).  



Claim(s) 7, 9-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iigahama in view of Cha as applied to claim(s) 6 and 3 above, and further in view of Raffle et al., US PGPUB No. 20130207887 A1, hereinafter Raffle.

Regarding claim 7, Iigahama in view of Cha further discloses the optical display system according to claim 6, wherein the optical path adjusting structure (Iigahama; a plate (i.e. optical path adjusting structure, 130/140) configured to adjust optical paths of the S-polarized, P-polarized, and/or (clockwise) modulation (i.e. 1st type) of polarized light and the S-polarized, P-polarized, and/or (counter-clockwise) modulation (i.e. 2nd type) of polarized light respectively [¶ 0030-0033]) comprises: 
a third optical structure (Iigahama; the retro-reflective element (i.e. 3rd optical structure) [¶ 0029]), disposed on a light emitting side of the first optical structure away from the display source and configured to reflect the first type of polarized light separated by the first optical structure to the image forming side (Iigahama; the retro-reflective element (i.e. 3rd optical structure), as addressed above, is disposed on a light emitting side of the retardation plate (i.e.1st optical structure) away from the image generating unit and/or projection unit (i.e. display source) and is configured to reflect the S-polarized, P-polarized, and/or (clockwise) modulation (i.e. 1st type) of polarized light separated by the retardation plate (i.e.1st optical structure) to the image observation/forming side [¶ 0030-0033], as illustrated by Fig. 1), and transmitting the second type of polarized light separated by the first optical structure (Iigahama; the retro-reflective element (i.e. 3rd optical structure), as addressed above, and transmitting the other S-polarized, P-polarized, and/or (counter-clockwise) modulation (i.e. 2nd type) of polarized light separated by the retardation plate (i.e.1st optical structure) [¶ 0030-0033]).
Cha further teaches the display screen (Cha; the one or more components in relation with (illuminating) a display panel (i.e. display screen) [¶ 0050-0051 and ¶ 0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Iigahama as modified by Cha, to incorporate the display screen (as taught by Cha), in order to provide imaging data efficiently while reducing crosstalk (Cha; [Abstract and ¶ 0014-0015]).
Iigahama as modified by Cha fails to disclose a fourth optical structure, disposed on one side of the third optical structure away from the first optical structure and configured to reflect the second type of polarized light transmitted through the third optical structure; and
a fifth optical structure, disposed on one side of the fourth optical structure away from the image forming side, and configured to convert the second type of polarized light reflected by the fourth optical structure into the first type of polarized light and reflect the first type of polarized light back to the fourth optical structure; 
wherein the fourth optical structure is further configured to transmit the first type of polarized light reflected by the fifth optical structure to the image forming side.  
However, Raffle a third optical structure (Raffle; a polarizing beam splitter (i.e. 3rd optical structure) [¶ 0022-0023], as illustrated within Fig. 1B), disposed on a light emitting side of the first optical structure away from the display source and configured to reflect the first type of polarized light separated by the first optical structure to the image forming side (Raffle; polarizing beam splitter (i.e. 3rd optical structure), as addressed above, disposed on a light emitting side of the other polarizing beamsplitter (i.e. 1st optical structure) away from the display source and configured to reflect the 1st type of polarized light (i.e. S-polarized) separated by the polarizing beamsplitter (i.e. 1st optical structure) to the image observation/forming side [¶ 0022-0024 and ¶ 0027], as depicted within Fig. 1B), and transmitting the second type of polarized light separated by the first optical structure (Raffle; transmitting the 2nd type of polarized light (i.e. P-polarized) separated by the polarizing beamsplitter (i.e. 1st optical structure) [¶ 0022-0024 and ¶ 0027], as depicted within Fig. 1B);
a fourth optical structure (Raffle; a quarter-wave plate (i.e. 4th optical structure) [¶ 0024], as illustrated within Fig. 1B), disposed on one side of the third optical structure away from the first optical structure and configured to reflect the second type of polarized light transmitted through the third optical structure (Raffle; the quarter-wave plate (i.e. 4th optical structure), as addressed above, is disposed on one side of the polarizing beam splitter (i.e. 3rd optical structure) away from the other polarizing beamsplitter (i.e. 1st optical structure) and configured to reflect the 2nd type of polarized light (i.e. P-polarized) transmitted through the polarizing beam splitter (i.e. 3rd optical structure) [¶ 0024 and ¶ 0027]); and
a fifth optical structure (Raffle; a focusing mirror (i.e. 5th optical structure) [¶ 0023-0024], as illustrated within Fig. 1B), disposed on one side of the fourth optical structure away from the image forming side (Raffle; the focusing mirror, as addressed above, is disposed on one side of the quarter-wave plate (i.e. 4th optical structure) away from the image observation/forming side [¶ 0023-0024]), and configured to convert the second type of polarized light reflected by the fourth optical structure into the first type of polarized light and reflect the first type of polarized light back to the fourth optical structure (Raffle; the focusing mirror (i.e. 5th optical structure), as addressed above, is configured to convert the 2nd type of polarized light (i.e. P-polarized) reflected by the quarter-wave plate (i.e. 4th optical structure) via the beam splitter into the 1st type of polarized light (i.e. S-polarized) and reflect the 1st type of polarized light (i.e. S-polarized) back to the quarter-wave plate (i.e. 4th optical structure) [¶ 0024 and ¶ 0027]); 
wherein the fourth optical structure is further configured to transmit the first type of polarized light reflected by the fifth optical structure to the image forming side (Raffle; the quarter-wave plate (i.e. 4th optical structure) is further configured to transmit the 1st type of polarized light (i.e. S-polarized) reflected by the fifth optical structure to the image observation/forming side [¶ 0024 and ¶ 0027]).  
Iigahama in view of Cha and Raffle are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Iigahama as modified by Cha, to incorporate a third optical structure, disposed on a light emitting side of the first optical structure away from the display source and configured to reflect the first type of polarized light separated by the first optical structure to the image forming side, and transmitting the second type of polarized light separated by the first optical structure; a fourth optical structure, disposed on one side of the third optical structure away from the first optical structure and configured to reflect the second type of polarized light transmitted through the third optical structure; and a fifth optical structure, disposed on one side of the fourth optical structure away from the image forming side, and configured to convert the second type of polarized light reflected by the fourth optical structure into the first type of polarized light and reflect the first type of polarized light back to the fourth optical structure; wherein the fourth optical structure is further configured to transmit the first type of polarized light reflected by the fifth optical structure to the image forming side (as taught by Raffle), in order to provide an improved mixed reality environment that utilizes eye tracking without adding to the weight and/or size of a wearable device (Raffle; [¶ 0003]).

Regarding claim 9, Iigahama in view of Cha and Raffle further discloses the optical display system according to claim 7, wherein the fifth optical structure (Raffle; focusing mirror (i.e. 5th optical structure), as addressed within the parent claim(s)) comprises at least one of: 
a first reflector configured to reflect light from one side of the first reflector adjacent to the fourth optical structure and light from one side of the first reflector away from the fourth optical structure (Raffle; focusing mirror (i.e. 5th optical structure), as addressed above, comprises a mirror (i.e. 1st reflector) configured to reflect light from one side of the mirror (i.e. 1st reflector) adjacent to the quarter-wave plate (i.e. 4th optical structure) and light from one side of the mirror (i.e. 1st reflector) away from the quarter-wave plate (i.e. 4th optical structure) [¶ 0023-0024 and ¶ 0027]); or 
a second reflector configured to reflect light from one side of the second reflector adjacent to the fourth optical structure, and transmit light from one side of the second reflector away from the fourth optical structure.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Iigahama as modified by Cha and Raffle, to incorporate the fifth optical structure comprises at least one of: a first reflector configured to reflect light from one side of the first reflector adjacent to the fourth optical structure and light from one side of the first reflector away from the fourth optical structure; or a second reflector configured to reflect light from one side of the second reflector adjacent to the fourth optical structure, and transmit light from one side of the second reflector away from the fourth optical structure (as taught by Raffle), in order to provide an improved mixed reality environment that utilizes eye tracking without adding to the weight and/or size of a wearable device (Raffle; [¶ 0003]).

Regarding claim 10, Iigahama in view of Cha and Raffle further optical display system according to claim 7, wherein a surface on one side of the fifth optical structure adjacent to the fourth optical structure comprises a concave reflector (Raffle; a surface on one side of the focusing mirror (i.e. 5th optical structure) adjacent to the quarter-wave plate (i.e. 4th optical structure) comprises a concave mirror/reflector [¶ 0022-0024 and ¶ 0027], as depicted within Fig. 1B).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Iigahama as modified by Cha and Raffle, to incorporate a surface on one side of the fifth optical structure adjacent to the fourth optical structure comprises a concave reflector (as taught by Raffle), in order to provide an improved mixed reality environment that utilizes eye tracking without adding to the weight and/or size of a wearable device (Raffle; [¶ 0003]).

Regarding claim 11, Iigahama in view of Cha and Raffle further discloses the optical display system according to claim 7, wherein the second optical structure (Iigahama; reflective polarizing plate and/or retro-reflection element (i.e. 2nd optical structure), as addressed within the parent claim(s)) is located in at least one of:
between the first optical structure and the third optical structure,
an emitting side of the first type of polarized light transmitted by the fourth optical structure, or 
an emitting side of the first type of polarized light reflected by the third optical structure (Iigahama; reflective polarizing plate and/or retro-reflection element (i.e. 2nd optical structure), as addressed above, is located in an emitting side of the S-polarized, P-polarized, and/or (clockwise) modulation (i.e. 1st type) of polarized light reflected by the retro-reflective element (i.e. 3rd optical structure) [¶ 0030-0031], as illustrated within Fig. 1).  

Regarding claim 15, the rejection of claim 15 is addressed within the rejection of claim 7, due to the similarities claim 15 and claim 7 share, therefore refer to the rejection of claim 7 regarding the rejection of claim 15; however, the subject matter/limitations not addressed by claim 7 is/are addressed below.
Iigahama further discloses the optical display system according to claim 3, wherein the first area and the second area are alternately arranged at intervals along two mutually orthogonal directions respectively within a plane where the display screen is located (Iigahama; the left and right regions (i.e. first area and the second area) are alternately arranged at intervals along two mutually orthogonal directions respectively within a plane where the display screen is located [¶ 0030-0033 and ¶ 0065-0067], as illustrated within Fig. 1 and Fig. 7, associated with left and right imaging [¶ 0057]; wherein, the optical structure 130/140 is perpendicular to the lighting source 110/120), the optical display system (Iigahama; the projection (i.e. optical display) system, as addressed within the parent claim(s)) further comprising: 
a third optical structure (Iigahama; the retro-reflective element (i.e. 3rd optical structure) [¶ 0029]). 
(further refer to the rejection of claim 7)



Claim(s) 8, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iigahama in view of Cha and Raffle as applied to claim(s) 7 and 15 above, and further in view of Robbins et al., US Patent No. 10175489 B1, hereinafter Robbins.

Regarding claim 8, Iigahama in view of Cha and Raffle further discloses the optical display system according to claim 7, the third optical structure and the fourth optical structure (Raffle; the polarizing beam splitter (i.e. 3rd optical structure) and quarter-wave plate (i.e. 4th optical structure) [¶ 0022-0024 and ¶ 0027], as depicted within Fig. 1B).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Iigahama as modified by Cha and Raffle, to incorporate the third optical structure and the fourth optical structure (as taught by Raffle), in order to provide an improved mixed reality environment that utilizes eye tracking without adding to the weight and/or size of a wearable device (Raffle; [¶ 0003]).
Iigahama as modified by Cha and Raffle fails to disclose wherein each of the third optical structure and the fourth optical structure comprises a polarization beam splitting element.  
However, Robbins teaches wherein each of the third optical structure and the fourth optical structure comprises a polarization beam splitting element (Robbins; each of the 1st polarizing beam splitter (i.e. 3rd optical structure) and the 2nd polarizing beam splitter (i.e. 4th optical structure) comprises a polarization beam splitting element [Col. 10, lines 35-64], as illustrated within Figs. 2A-B; wherein, each of the PBSs are assembled between a source (i.e. illumination engine) and FOV display for a user [Col. 12, lines 4-63], as well as assembled between the source (i.e. illumination engine) and a wave plate and/or MEMS [Col. 10, lines 65 to Col. 11, lines 46], as depicted within Figs. 2A-B). 
Iigahama in view of Cha and Raffle and Robbins are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Iigahama as modified by Cha and Raffle, to incorporate wherein each of the third optical structure and the fourth optical structure comprises a polarization beam splitting element (as taught by Robbins), in order to provide an improved mixed reality environment that utilizes environment tracking without adding to the weight and/or size of a wearable device (Robbins; [Col. 1, lines 14-38]).

Regarding claim 16, Iigahama in view of Cha and Raffle further discloses the optical display system according to claim 15, wherein the image forming side is at 90° relative to the display screen (Iigahama; the image observation/forming side is at 90° relative to the image generating unit and/or projection unit (i.e. display source) [¶ 0024-0026], as depicted within Fig. 1). 
Raffle further discloses a surface of the third optical structure for receiving light is at 45° relative to a direction of light emitting from the display screen (Raffle; a surface of the polarizing beam splitter (i.e. 3rd optical structure) for receiving light is at 45° relative to a direction of light emitting from the display source [¶ 0022-0024], as illustrated within Fig. 1B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Iigahama as modified by Cha and Raffle, to incorporate a surface of the third optical structure for receiving light is at 45° relative to a direction of light emitting from the display screen (as taught by Raffle), in order to provide an improved mixed reality environment that utilizes eye tracking without adding to the weight and/or size of a wearable device (Raffle; [¶ 0003]).
Iigahama as modified by Cha and Raffle a surface of the fourth optical structure for receiving light is at 135° relative to a direction of light emitting from the display screen.
However, Robbins teaches a surface of the fourth optical structure for receiving light is at 135° relative to a direction of light emitting from the display screen (Robbins; a surface of the PBS (i.e. 4th optical structure) for receiving light is at 135° relative to a direction of light emitting from the display screen [Col. 11, lines 32 to Col. 12, lines 26], as illustrated within Figs. 2A-B).  
Iigahama in view of Cha and Raffle and Robbins are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Iigahama as modified by Cha and Raffle, to incorporate a surface of the fourth optical structure for receiving light is at 135° relative to a direction of light emitting from the display screen (as taught by Robbins), in order to provide an improved mixed reality environment that utilizes environment tracking without adding to the weight and/or size of a wearable device (Robbins; [Col. 1, lines 14-38]).

Regarding claim 17, Iigahama in view of Cha, Raffle, and Robbins further discloses the optical display system according to claim 16, wherein the first optical structure comprises a polarizer or a polarizing film located on a light emitting side of the display screen (Iigahama; the retardation plate (i.e. 1st optical structure) comprises a polarizer or a polarizing film [¶ 0026-0028]; wherein the polarizer is adhered on a surface of the retardation plate (i.e. 1st optical structure)); and
the second optical structure disposed in the emitting path of the different types of polarized light to the image forming side (Iigahama; the reflective polarizing plate and/or retro-reflection element (i.e. 2nd optical structure) [¶ 0027-0029] disposed in the emitting path of the different types of polarized light to the image observation/forming side [¶ 0030-0033]).
Cha further teaches the first optical structure comprises a polarizer or a polarizing film located on a light emitting side of the display screen (Cha; the display panel (i.e. 1st optical structure) comprises a polarizer or a polarizing film located on a light emitting side of the one or more components in relation with (illuminating) a display panel (i.e. display screen) [¶ 0094 and ¶ 0096, and ¶ 0099-0101] associated with P-polarization and/or S-polarization [¶ 0098], as depicted within Fig. 8; additionally, one or more components in relation with a display panel [¶ 0050-0051 and ¶ 0054] associated within polarization filters in relation with light guide plates [¶ 0058-0060 and ¶ 0071-0072] in relation with odd and even backlights [¶ 0094, ¶ 0097-0098, and ¶ 0100], as illustrated within Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Iigahama as modified by Cha, Raffle, and Robbins, to incorporate the first optical structure comprises a polarizer or a polarizing film located on a light emitting side of the display screen (as taught by Cha), in order to provide imaging data efficiently while reducing crosstalk (Cha; [Abstract and ¶ 0014-0015]).
Raffle further teaches the third optical structure and the fourth optical structure (Raffle; the polarizing beam splitter (i.e. 3rd optical structure) and quarter-wave plate (i.e. 4th optical structure) [¶ 0022-0024 and ¶ 0027], as depicted within Fig. 1B);
the fifth optical structure (Raffle; focusing mirror (i.e. 5th optical structure), as addressed within the parent claim(s)) comprises at least one of: 
a first reflector for receiving light from one side of the first reflector adjacent to the fourth optical structure and light from one side of the first reflector away from the fourth optical structure; or
a second reflector for reflecting light from one side of the second reflector adjacent to the fourth optical structure and transmitting light from one side of the second reflector away from the fourth optical structure (Raffle; focusing mirror (i.e. 5th optical structure), as addressed above, comprises a mirror (i.e. 2nd reflector) for reflecting light from one side of the mirror (i.e. 2nd reflector) adjacent to the quarter-wave plate (i.e. 4th optical structure) and transmitting light from one side of the mirror (i.e. 2nd reflector) away from the quarter-wave plate (i.e. 4th optical structure) [¶ 0023-0024 and ¶ 0027]); and 
the second optical structure comprises at least one of a plurality of optical lenses or a plurality of liquid crystal lenses disposed in the emitting path of the different types of polarized light to the image forming side (Raffle; the optical element (i.e. 2nd optical structure) comprises at least one of a plurality of optical lenses or a plurality of optical elements disposed in the emitting path of the different types of polarized light to the image forming side [¶ 0016-0017]; wherein, right and left eye configurations are utilized corresponding to a plurality of optical elements [¶ 0045]; moreover, different types of polarized light [¶ 0022-0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Iigahama as modified by Cha, Raffle, and Robbins, to incorporate the third optical structure and the fourth optical structure; the fifth optical structure comprises at least one of: a first reflector for receiving light from one side of the first reflector adjacent to the fourth optical structure and light from one side of the first reflector away from the fourth optical structure; or a second reflector for reflecting light from one side of the second reflector adjacent to the fourth optical structure and transmitting light from one side of the second reflector away from the fourth optical structure; and the second optical structure comprises at least one of a plurality of optical lenses or a plurality of liquid crystal lenses disposed in the emitting path of the different types of polarized light to the image forming side (as taught by Raffle), in order to provide an improved mixed reality environment that utilizes eye tracking without adding to the weight and/or size of a wearable device (Raffle; [¶ 0003]).
Robbins further teaches wherein each of the third optical structure and the fourth optical structure comprises a polarization beam splitting element (Robbins; each of the 1st polarizing beam splitter (i.e. 3rd optical structure) and the 2nd polarizing beam splitter (i.e. 4th optical structure) comprises a polarization beam splitting element [Col. 10, lines 35-64], as illustrated within Figs. 2A-B; wherein, each of the PBSs are assembled between a source (i.e. illumination engine) and FOV display for a user [Col. 12, lines 4-63], as well as assembled between the source (i.e. illumination engine) and a wave plate and/or MEMS [Col. 10, lines 65 to Col. 11, lines 46], as depicted within Figs. 2A-B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Iigahama as modified by Cha, Raffle, and Robbins, to incorporate wherein each of the third optical structure and the fourth optical structure comprises a polarization beam splitting element (as taught by Robbins), in order to provide an improved mixed reality environment that utilizes environment tracking without adding to the weight and/or size of a wearable device (Robbins; [Col. 1, lines 14-38]).



Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iigahama in view of Cha as applied to claim(s) 1 above, and further in view of Shi et al., US PGPUB No. 20170115491 A1, hereinafter Shi.

Regarding claim 13, Iigahama in view of Cha further discloses the optical display system according to claim 1, the second optical structure disposed in the emitting path of the different types of polarized light to the image forming side (Iigahama; the reflective polarizing plate and/or retro-reflection element (i.e. 2nd optical structure) [¶ 0027-0029] disposed in the emitting path of the different types of polarized light to the image observation/forming side [¶ 0030-0033]).
Iigahama as modified by Cha fails to disclose wherein the second optical structure comprises at least one of a plurality of optical lenses or a plurality of liquid crystal lenses disposed in the emitting path of the different types of polarized light to the image forming side, wherein focal lengths of optical lenses, through which various types of polarized light passes among the plurality of optical lenses, are different, and focal lengths of liquid crystal lenses, through which various types of polarized light passes among the plurality of liquid crystal lenses, are different.  
However, Raffle teaches wherein the second optical structure comprises at least one of a plurality of optical lenses or a plurality of optical elements disposed in the emitting path of the different types of polarized light to the image forming side (Raffle; the optical element (i.e. 2nd optical structure) comprises at least one of a plurality of optical lenses or a plurality of optical elements disposed in the emitting path of the different types of polarized light to the image forming side [¶ 0016-0017]; wherein, right and left eye configurations are utilized corresponding to a plurality of optical elements [¶ 0045]; moreover, different types of polarized light [¶ 0022-0023]), wherein focal lengths of optical lenses, through which various types of polarized light passes among the plurality of optical lenses, are different (Raffle; the optical element (i.e. 2nd optical structure), as addressed above, wherein focal lengths of optical lenses are different through which various types of polarized light passes among the plurality of optical lenses [¶ 0016-0017]; moreover, different types of polarized light [¶ 0022-0023]), and focal lengths of liquid crystal lenses, through which various types of polarized light passes among the plurality of liquid crystal lenses, are different (Raffle; the optical element (i.e. 2nd optical structure), as addressed above, wherein focal lengths of optical elements are different through which various types of polarized light passes among the plurality of optical elements [¶ 0016-0017] moreover, different types of polarized light [¶ 0022-0023]).
Iigahama in view of Cha and Raffle are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Iigahama as modified by Cha, to incorporate wherein the second optical structure comprises at least one of a plurality of optical lenses or a plurality of optical elements disposed in the emitting path of the different types of polarized light to the image forming side, wherein focal lengths of optical lenses, through which various types of polarized light passes among the plurality of optical lenses, are different, and focal lengths of liquid crystal lenses, through which various types of polarized light passes among the plurality of liquid crystal lenses, are different (as taught by Raffle), in order to provide an improved mixed reality environment that utilizes eye tracking without adding to the weight and/or size of a wearable device (Raffle; [¶ 0003]).
Iigahama as modified by Cha and Raffle fails to explicitly disclose focal lengths of liquid crystal lenses.
However, Shi teaches focal lengths of liquid crystal lenses (Shi; focal lengths of liquid crystal lenses (i.e. liquid crystal half-wave/retarder plate) [¶ 0023]; wherein, control of focal lengths are implicit given capabilities of conventional lenses [¶ 0023 and ¶ 0046]).
Iigahama in view of Cha and Raffle and Shi are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Iigahama as modified by Cha, to incorporate focal lengths of liquid crystal lenses (as taught by Shi), in order to provide an improved mixed reality environment that utilizes lens in relation with reducing weight and/or size of a wearable device (Shi; [¶ 0004-0005, ¶ 0009, and ¶ 0022]).

Regarding claim 14, Iigahama in view of Cha further discloses the optical display system according to claim 1, wherein the second optical structure (Iigahama; the reflective polarizing plate and/or retro-reflection element (i.e. 2nd optical structure) [¶ 0027-0029]), and the optical display system (Iigahama; the projection (i.e. optical display) system, as addressed within the parent claim(s)) further comprising: 
a pupil tracking device configured to track a gaze position of a viewer's pupil so that the focal length is according to a virtual image plane corresponding to the gaze position (Iigahama; the projection (i.e. optical display) system, as addressed above, comprising a sensor unit (i.e. pupil tracking device) configured to track a gaze position of a viewer's eye/pupil so that the focal length/position is according to a virtual image plane corresponding to the gaze position [¶ 0059-0060]).  
Iigahama as modified by Cha fails to disclose wherein the second optical structure comprises a liquid crystal lens, of which focal length is adjustable, and the optical display system further comprising:
 a pupil tracking device configured to track a gaze position of a viewer's pupil so that the focal length of the liquid crystal lens is adjusted according to a virtual image plane corresponding to the gaze position.
However, Raffle teaches wherein the second optical structure comprises a lens (Raffle; the optical element (i.e. 2nd optical structure) comprises a liquid crystal lens [¶ 0016]), of which focal length is adjustable (Raffle; the optical element (i.e. 2nd optical structure) comprises a liquid crystal lens of which focal length is adjustable [¶ 0016]), and the optical display system (Raffle; projection (i.e. optical display) system, as addressed within the parent claim(s)) further comprising:
 a pupil tracking device configured to track a gaze position of a viewer's pupil so that the focal length of the lens is adjusted according to a virtual image plane corresponding to the gaze position (Raffle; an eye-tracking camera (i.e. pupil tracking device) configured to track a gaze position of a viewer's eye/pupil so that the focal length of the optical element (i.e. liquid crystal lens) is adjusted according to a virtual image plane corresponding to the gaze position [¶ 0016-0017]).
Iigahama in view of Cha and Raffle are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Iigahama as modified by Cha, to incorporate wherein the second optical structure comprises a lens, of which focal length is adjustable, and the optical display system further comprising: a pupil tracking device configured to track a gaze position of a viewer's pupil so that the focal length of the lens is adjusted according to a virtual image plane corresponding to the gaze position (as taught by Raffle), in order to provide an improved mixed reality environment that utilizes eye tracking without adding to the weight and/or size of a wearable device (Raffle; [¶ 0003]).
Iigahama as modified by Cha and Raffle fails to explicitly disclose focal lengths of liquid crystal lenses.
However, Shi teaches focal lengths of liquid crystal lenses (Shi; focal lengths of liquid crystal lenses (i.e. liquid crystal half-wave/retarder plate) [¶ 0023]; wherein, control of focal lengths are implicit given capabilities of conventional lenses [¶ 0023 and ¶ 0046]).
Iigahama in view of Cha and Raffle and Shi are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Iigahama as modified by Cha, to incorporate focal lengths of liquid crystal lenses (as taught by Shi), in order to provide an improved mixed reality environment that utilizes lens in relation with reducing weight and/or size of a wearable device (Shi; [¶ 0004-0005, ¶ 0009, and ¶ 0022]).



Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iigahama in view of Cha, and further in view of Sung et al., US PGPUB No. 20180107000 A1, hereinafter Sung.



Sung et al. 20180107000 A1 (19)


Regarding claim 19, Iigahama discloses the optical display system (Iigahama; the projection (i.e. optical display) system [¶ 0021], as illustrated within Fig. 1; additionally, projection system adaptations comprising a sensor and one or more means [¶0058-0059 and ¶ 0063-0064], as depicted within Fig. 5 and Fig. 6) according to claim 1 (see the rejection of claim 1).
Iigahama as modified by Cha fails to disclose an augmented reality display device.
However, Sung teaches an augmented reality display device comprising the optical display system (Sung; an AR display device comprising the optical display system [¶ 0076-0077, ¶ 0079, and ¶ 0116-0117]).
Iigahama in view of Cha and Sung are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Iigahama as modified by Cha, to incorporate an augmented reality display device comprising the optical display system (as taught by Sung), in order to provide an improved mixed reality environment that increases an realistic effect (Sung; [¶ 0003-0004]).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616